DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed 6/17/2021.  As directed by the amendment, claims 13, 14, 19 and 20 have been amended, and claims 1, 2, 7, 8, 10, 27-29 and 31-34 have been cancelled. As such, claims 13, 14, 19, 20, 22 and 24 are pending in the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Catherine VanEngelen on 7/26/2021.

The application has been amended as follows: 
Amended the title to read “Absorbent Article with a Multifunctional Acrylate Skin-Adhesive Composition”
Claim 13, line 8, amended to read “a free distal end”
Claim 13, line 17, amended to read “surrounding the vulva”
Claim 13, line 26, amended to read “the adhesion modifier and the skin benefit agent are present”
Claim 13, line 28, deleted “9” and inserted ---10---
Clam 13, line 20, amended to read “particles of lauryl”
Claim 14, line 3, deleted “85” and inserted ---90---

Allowable Subject Matter
Claims 13, 14, 19, 20, 22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: While the claimed skin-adhesive composition would have been obvious to an artisan at the time of invention as discussed at length in the prior Office Actions, and Mizutani et al. (US 2005/0010185 A1; Fig. 3) or Mizutani et al. (US 2006/0089613 A1; Fig. 12) disclose .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785